Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the application No. 17/167,518 filed on June 03, 2022.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification
4.	The title of the invention has been amended as “Package Substrate and Semiconductor Package With Elevated Bonding Pad, and Comprising the Same”.

Reasons for Indicating Allowable Subject Matter
5.	Claims 1-16, 19-22 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1: the prior art of record alone or in combination neither teaches nor makes obvious a package substrate, comprising:
....
the second bonding surface of the second bonding pad layer is higher than the first bonding surface of the first bonding pad;

The following is an examiner’s statement of reasons for allowance:
Claim 11: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor package, comprising:
....
 a second bonding pad layer which is disposed on the metal layer and has a second bonding surface higher than the first bonding surface of the first bonding pad;

The following is an examiner’s statement of reasons for allowance:
Claim 19: the prior art of record alone or in combination neither teaches nor makes obvious a semiconductor package, comprising:
....
a second bonding pad layer which is disposed on the metal layer and has a second bonding surface higher than the first bonding surface of the first bonding pad;

7.	The references of the prior art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: the limitations of a semiconductor package/package substrate in its entirety (the individual limitations may be found just not in combination with proper motivation). Hence, the independent claims 1, 11 and 19 are allowable. Since the independent claims 1, 11 and 19 are allowable in combination with all the remaining limitations of the independent claims, therefore, the dependent claims 2-10 of the independent claim 1, the dependent claims 12-16 of the independent claim 11, and the dependent claims 20-22 of the independent claim 19, are also allowable, respectively.
However, none of the prior art of references indicated as the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of the independent claims 1, 11 and 19 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in the independent claims, the independent claims 1, 11 and 19 are deemed patentable over the prior art.

8. 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
The prior art reference, Park et al. (US 2012/0273960 A1) is hereby cited as the prior art. Fig. 2b of Park et al. either by itself or in combination with other arts does not teach: the above quoted limitations in section 11 for claims 1, 11 and 19. Thus, the applicant’s claims are determined to be novel and non-obvious.

9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819